Citation Nr: 0116627	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  95-42 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, from 10 
to 30 percent, for his service connected post traumatic 
stress disorder.  He was also awarded service connection, 
with a noncompensable initial rating, for residuals of a 
shrapnel wound to the middle finger of the left hand.  
Finally, he was denied service connection for residuals of 
shrapnel wounds to the right wrist and forearm.  He filed a 
timely notice of disagreement regarding these rating 
determinations, and perfected his appeal with a timely 
substantive appeal.  

The veteran's appeal was initially presented to the Board in 
April 2000, at which time he was denied an increased rating 
for his post traumatic stress disorder.  He was also awarded 
a compensable initial rating of 10 percent for his residuals 
of a shrapnel wound to the middle finger of the left hand, 
and denied service connection for residuals of shrapnel 
wounds to the right wrist, arm, or hand.  He responded with a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  However, prior to any final decision by the 
Court, the parties at issue submitted a Joint Motion for 
Partial Remand and to Stay Further Proceedings.  This motion 
requested a remand of the issue of entitlement to an 
increased rating for post traumatic stress disorder, and a 
dismissal of the remainder of the issues on appeal.  The 
Court granted this motion by order of October 2000; thus, 
only the issue of entitlement to an increased rating for post 
traumatic stress disorder remains on appeal.  

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his post traumatic 
stress disorder, currently rated as 30 percent disabling.  
This claim was denied by the Board in April 2000, but that 
decision has since been vacated and remanded by the U.S. 
Court of Appeals for Veterans Claims (Court) based on a joint 
motion by the parties at issue.  According to the motion, the 
Board erred in failing to discuss the Global Assessment of 
Functioning (GAF) score assigned to the veteran at his 
October 1998 VA psychiatric examination.  Additionally, the 
evidentiary record itself was inadequate, as the VA examiner 
who evaluated the veteran in October 1998 apparently did not 
have his claims folder, with medical history, available for 
review at that time.  For these reasons, a remand is 
warranted.  

Also, the provisions of the rating schedule for determining 
the disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  Because the veteran filed his 
claim prior to the changes in the law, he is entitled to 
consideration under both the old and new rating criteria for 
post traumatic stress disorder.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate 
his service connected post traumatic 
stress disorder.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the provisions of 38 C.F.R. 
§ 3.655 and the consequences of a failure 
to appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The findings of 
the psychiatrist must address the 
presence or absence of the specific 
criteria, both old and new, set forth in 
the rating schedule and, if present, the 
frequency and/or degree(s) of severity 
thereof.  The examiner should identify 
diagnostically all psychiatric symptoms 
and clinical findings which are 
manifestations of the veteran's service-
connected post traumatic stress disorder, 
and render an opinion for the record as 
to the degree to which specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The examiner must address the presence or 
absence of each of the following 
criteria: 

a.  depressed mood
b.  anxiety
c.  suspiciousness
d.  panic attacks (weekly or less often)
e.  chronic sleep impairment
f.  mild memory loss (such as forgetting 
names, direction, recent events)
g.  flattened affect
h.  circumstantial, circumlocutory, or 
stereotyped speech
i.  panic attacks more than once a week
j.  difficulty in understanding complex 
commands
k.  impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks)
l.  impaired judgment
m.  impaired abstract thinking
n.  disturbances of motivation and mood
o.  difficulty in establishing and 
maintaining effective work and social 
relationships
p.  suicidal ideation
q.  obsessive rituals which interfere 
with routine activities
r.  speech intermittently illogical, 
obscure, or irrelevant
s.  near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively
t.  impaired impulse control (such as 
unprovoked irritability with periods of 
violence)
u.  spatial disorientation
v.  neglect of personal appearance and 
hygiene
w.  difficulty in adapting to stressful 
circumstances (including work or a work-
like setting)
x.  inability to establish and maintain 
effective relationships
y.  gross impairment in thought processes 
or communication
z.  persistent delusions or 
hallucinations
aa.  grossly inappropriate behavior
bb.  persistent danger of hurting self or 
others
cc.  intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene)
dd.  disorientation to time or place 
ee.  memory loss for names of close 
relatives, own occupation, or own name

The examiner should state as completely 
as possible the effect of the veteran's 
psychiatric disability on his 
occupational and social functioning.  The 
examiner should also assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected psychiatric disability.  
It is imperative that the physician 
explain the significance of the numerical 
code assigned in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  A complete rationale 
for any opinion expressed must be 
provided.  

5.  The appellant's appeal should then be 
considered based on all evidence of 
record.  If the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC) containing notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


